NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

               ELEUTERIO MUNOZ SANCHEZ, Appellant.

                             No. 1 CA-CR 14-0116
                               FILED 4-9-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR2013-431155-001
                The Honorable Ronald J. Steinle, Judge
             The Honorable Brian D. Kaiser, Commissioner

                                  AFFIRMED


                                   COUNSEL

Thomas C. Horne, Attorney General, Phoenix
By Alice Jones, Assistant Attorney General
Counsel for Appellee

Maricopa County Public Defender, Phoenix
By Cory Engle
Counsel for Appellant
                           STATE v. SANCHEZ
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Jon W. Thompson delivered the decision of the Court, in which
Presiding Judge Andrew W. Gould and Judge Maurice Portley joined.


T H O M P S O N, Judge:

¶1             Eleuterio Munoz Sanchez (defendant) appeals from his
conviction and sentence on one count of possession or use of a narcotic
drug, a class 4 felony. For the following reasons, we affirm.

               FACTUAL AND PROCEDURAL HISTORY

¶2            Defendant was in his parked truck in a bank parking lot when
a sheriff’s deputy observed him conduct a brief transaction with a second
individual who was also in a parked vehicle.1 The two vehicles were
parked in “patrolman’s position,” with their driver doors next to one
another. Defendant then drove out of the parking lot and the deputy
followed, believing that a drug transaction had occurred. Defendant
committed several traffic violations and the deputy pulled defendant over.
The deputy asked defendant for his drivers’ license, and defendant stated
that he did not have one. The deputy asked defendant to exit his truck and
he did so. The deputy then told defendant that he knew defendant had
drugs and asked him where they were located. Defendant admitted that he
had drugs in his wallet on the front seat of his truck and showed the wallet
to the deputy. The deputy found .24 grams of cocaine in the wallet; he then
handcuffed defendant.

¶3             The deputy read defendant his Miranda rights in English, had
him read a card with Miranda rights in Spanish, and interviewed him inside
his police vehicle. Defendant admitted the cocaine belonged to him and
stated that he had bought it from a friend for twenty dollars. The state
charged defendant with one count of possession or use of a narcotic drug,
a class 4 felony; a jury convicted him as charged.



1The Sheriff’s Office’s narcotics unit had the second individual, a suspected
drug dealer, under surveillance for some time before he pulled into the
bank parking lot.



                                     2
                            STATE v. SANCHEZ
                            Decision of the Court

¶4             The trial court suspended the imposition of sentencing and
placed defendant on supervised probation for one year. Defendant timely
appealed. We have jurisdiction pursuant to Arizona Revised Statutes
(A.R.S.) sections 12-120.21(A)(1) (2003), 13-4031 (2010), and -4033(A) (2010).

                               DISCUSSION

¶5              Defendant raises one issue on appeal: whether the trial court
abused its discretion in denying his motions to suppress his pre-Miranda
and post-Miranda statements. We review the trial court’s decision to admit
a defendant’s statement for an abuse of discretion. State v. Ellison, 213 Ariz.
116, 126, ¶ 25, 140 P.3d 899, 909 (2006). We review only the evidence
presented at the suppression hearing, and we view the evidence in the light
most favorable to upholding the trial court’s factual findings. State v. Fornof,
218 Ariz. 74, 76, ¶ 8, 179 P.3d 954, 956 (App. 2008). We review the trial
court’s conclusions of law de novo. State v. Zamora, 220 Ariz. 63, 67, ¶ 7, 202
P.3d 528, 532 (App. 2009). A defendant’s statements to police during a
custodial interrogation cannot be used against him at trial unless he has
been given Miranda warnings. Miranda v. Arizona, 384 U.S. 436, 475 (1966).
Custodial interrogation is “questioning initiated by law enforcement
officers after a person has been taken into custody or otherwise deprived of
his freedom of action in any significant way.” Id. at 444.

¶6             Defendant argues that the deputy improperly subjected him
to a custodial interrogation when he questioned him about the drugs prior
to giving defendant Miranda warnings. We disagree. After the deputy
pulled defendant over, he approached defendant’s truck and spoke with
defendant. He identified himself as a deputy with the Maricopa County
Sheriff’s Office, and asked defendant for his license. After defendant told
the deputy he did not have a license, the deputy said, “Do me a favor. Hop
out of the car.” Defendant did so, and the deputy then stated, “Listen, you
can tell by the way I am dressed I’m not a normal cop. . . . Do me a favor,
you know you got drugs. I know you got drugs. Just give them to me.”
Defendant, who was still unrestrained, appeared surprised and told the
deputy that the drugs were in his wallet. Defendant made a movement as
thought he would go with the deputy to show him the wallet on the front
seat of his vehicle, and the deputy said, “No, no, no, hang on.” Defendant
pointed at his wallet and the deputy retrieved it from the vehicle. Only
then did the deputy handcuff defendant. The deputy put defendant in his
police vehicle, read him his Miranda rights, and conducted a formal
interview of defendant.




                                       3
                           STATE v. SANCHEZ
                           Decision of the Court

¶7            Defendant argues that he was not free to leave when he was
initially questioned by the deputy, and that “[t]he point short of formal
arrest, where roadside investigative questioning became custodial
interrogation” had already occurred. Courts look at the objective
circumstances of an interrogation rather than a defendant’s subjective
believe as to whether he is in custody, and will consider three factors in
determining whether an individual is in custody: “(1) the site of the
questioning; (2) whether objective indicia of arrest are present; and (3) the
length and form of the interrogation.” State v. Cruz-Mata, 138 Ariz. 370, 373,
674 P.2d 1368, 1371 (1983). Here, the deputy’s initial questioning of
defendant took place on the side of the road next to his vehicle, and the
questioning was brief. The deputy did not handcuff defendant during the
questioning, draw a weapon on him, or use force, threats or compulsion to
obtain defendant’s statement. That the deputy suspected defendant of
having committed a drug crime does not change the analysis. See State v.
Stabler, 162 Ariz. 370, 372, 783 P.2d 816, 818 (App. 1989) (officer who
reasonably suspected defendant had committed a drug transaction, pulled
him over and briefly questioned him not required to read the defendant his
Miranda rights before obtaining statements). Accordingly, the trial court
did not abuse its discretion in determining that a custodial interrogation
had not yet occurred when defendant told the deputy he had drugs in his
wallet.

¶8            Because Miranda warnings were not required until the deputy
handcuffed defendant and interviewed him in the back of his police vehicle,
we do not address defendant’s argument that the statements he made after
Miranda warnings were given must be suppressed as “products of the prior
tainted statements” pursuant to Missouri v. Seibert, 542 U.S. 600 (2004).




                                      4
                         STATE v. SANCHEZ
                         Decision of the Court

                           CONCLUSION

¶9          For the foregoing reasons, we affirm defendant’s conviction
and the imposition of probation.




                               :ama




                                  5